      Case 3:18-cr-03072-BTM Document 187 Filed 10/04/19 PageID.668 Page 1 of 7



 1
     ROBERT S. BREWER, JR.
 2   United States Attorney
     AARON P. ARNZEN, Cal Bar No. 218272
 3   ANDREW J. GALVIN, Cal Bar No. 261925
     Assistant U.S. Attorneys
 4   Federal Office Building
     880 Front Street, Room 6293
 5   San Diego, California 92101-8893
     Tel: (619) 546-8384 / 9721
 6   Email: Aaron.Arnzen@usdoj.gov; Andrew.Galvin@usdoj.gov
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
                                                 Case No. 18CR3072-BTM
11   UNITED STATES OF AMERICA,
                                                 UNITED STATES’
12               Plaintiff,                      SUPPLEMENTAL
                                                 MEMORANDUM IN SUPPORT OF
13         v.                                    MOTIONS IN LIMINE TO:
14   ANDREW HACKETT (1),
     ANNETTA BUDHU (2),                          1. ADMIT CONSPIRATORS’
15                                                  REFERENCES TO OTHER
                 Defendants.
16                                                  “DEALS” IN DESCRIBING
                                                    THE CHARGED SCHEME
17
18                                               2. ADMIT EVIDENCE OF
                                                    DEFENDANT ANDREW
19                                                  HACKETT’S USE OF BOILER
20                                                  ROOMS TO PROMOTE
                                                    “DEALS” OTHER THAN IN
21                                                  THE CHARGED SCHEME
22
23
24
25
26
27
28
     Case 3:18-cr-03072-BTM Document 187 Filed 10/04/19 PageID.669 Page 2 of 7



 1         The United States of America, by and through its counsel, Robert S. Brewer,
 2 United States Attorney, and Aaron P. Arnzen and Andrew J. Galvin, Assistant U.S.
 3 Attorneys, hereby files its supplemental memorandum in support of its motions in
 4 limine to admit conspirators’ references to other “deals” in describing the charged
 5 scheme, and to admit evidence of defendant Andrew Hackett’s use of boiler rooms to
 6 promote “deals” other than in the charged scheme (the “Initial In Limine Motions”).
 7                                              I.
 8                                    INTRODUCTION
 9         At the September 25, 2019 in limine hearing, the Court directed the United States
10 to specifically identify transcripts and other evidence referenced in its Initial In Limine
11 Motions, as well as the related testimony the United States expects to elicit. As the
12 United States argued in its briefing in support of the Initial In Limine Motions (Dkt no.
13 172), this evidence falls into several categories, all of which should be admitted for one
14 or more reasons under the Federal Rules of Evidence and related case law. The
15 transcripts are attached as exhibits hereto, and are organized into categories.
16         The transcripts that should be admitted because they will provide the jury with
17 knowledge of the time, place, and circumstances of the acts which form the basis of the
18 charge are attached as Exhibits 1-6.
19         The transcripts that should be admitted because the conspirators referenced other
20 deals to discuss the contours of their agreement with respect to the charged scheme
21 surrounding Arias Intel Corp. (ticker: ASNT) are attached as Exhibits 4 and 6-19. The
22 United States does not believe either of the foregoing categories of evidence are subject
23 to the strictures of FRE 404(b); if the Court disagrees, the evidence is admissible
24 because it easily fits within the limits of admissible “other acts” evidence.
25         An example of the evidence surrounding Hackett’s use of boiler rooms for other
26 stock deals is attached as Exhibit 20. This evidence should be admitted pursuant to FRE
27 404(b).
28

                                                2
                                                                                     18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 187 Filed 10/04/19 PageID.670 Page 3 of 7



 1                                            II.
 2                 THE CATEGORIES OF ADMISSIBLE EVIDENCE
 3 A.     Transcripts and Evidence Surrounding the Time, Place, and Circumstances
 4        of the ASNT Scheme.
 5        Exhibit 1 is a transcript of a portion of a consensually recorded telephone call
 6 between defendant Vikram Khanna and CHS Michael Forster. During the call, Khanna
 7 conveyed to Forster that Khanna has some prior experience with Hackett, including
 8 through a deal surrounding a company known as “Yuengling.” The United States
 9 expects that Forster would testify that he typically wanted and sought to know who else
10 was participating in a deal, and their background, before he committed to a deal;
11 Khanna knew this; Khanna had previously mentioned the Yeungling deal to Forster;
12 and Khanna had possibly invited Forster to participate in the Yeungling deal.
13        Exhibit 2 is a transcript of a portion of a consensually recorded telephone call
14 between Khanna and Forster. In this call, Khanna again referred to the Yeungling deal,
15 this time in the same sentence that he confirmed his plans to pursue the ASNT deal.
16 The United States expects that Forster would testify that Khanna was pursuing the
17 ASNT and Yeungling deals simultaneously.
18        Exhibit 3 is a transcript of a portion of a consensually recorded telephone call
19 between Khanna and Forster. Like Exhibit 1, Khanna gave to Forster background
20 information about how he knew Hackett, including through a deal involving a company
21 known by its ticker symbol, DAVC. As evident in the transcript, Khanna and Forster
22 discussed the charged ASNT deal before and after the portion of the call about DAVC.
23 The United States expects that Forster would testify, consistently with the above, that
24 he typically wanted and sought to know who else was participating in a deal before he
25 committed to it, and Khanna knew this.
26        Exhibit 4 is a transcript of a portion of a consensually recorded telephone call
27 between Khanna and Forster.       During the call, Khanna described to Forster his
28 background and experience with Budhu, stating the Budhu has “done shells” for a long

                                               3
                                                                                   18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 187 Filed 10/04/19 PageID.671 Page 4 of 7



 1 time and keeps “herself safe and secure.” The United States expects that Forster would
 2 testify that he typically wanted and sought to know who else was participating in a deal
 3 before he committed to it, and Khanna knew this. (As discussed below, the two also
 4 discussed another deal, QBIO, to convey concepts and plans surrounding ASNT.)
 5         Exhibit 5 is a transcript of a portion of a consensually recorded telephone call
 6 among Budhu, Khanna and Forster. Before Budhu joined the call, Khanna described
 7 to Forster how defendant Kuldeep Sidhu knew Hackett. The United States expects that
 8 Forster would testify, consistently with the above, that he typically wanted and sought
 9 to know who else was participating in a deal before he committed to it and Khanna
10 knew this, and that Sidhu would testify that he had previously participated in deals with
11 Hackett.
12         Exhibit 6 is a transcript of a portion of a consensually recorded telephone call
13 among Budhu, Khanna and Forster. Before Budhu joined the call, Khanna shared with
14 Forster background information about, and connections between, Khanna, Budhu,
15 Hackett, and Oliver Lindsay (charged elsewhere), and their overlapping participation
16 in other deals. The United States expects that Forster would testify, consistently with
17 the above, that he typically wanted and sought to know who else was participating in a
18 deal before he committed to it and Khanna knew this; and that “Ollie” is Oliver
19 Lindsay, with whom Forster and Khanna has engaged in other deals. (As discussed
20 below, the group also discussed another deal, QBIO, to convey concepts and plans
21 surrounding ASNT.)
22 B.      Transcripts and Evidence Discussing ASNT by Reference to Other Schemes
23         Exhibits 4, and 6 – 11 are transcripts of portions of consensually recorded
24 telephone calls among Forster and Budhu, Khanna, and/or Hackett. During the calls,
25 participants discuss aspects of the ASNT scheme by referring to other stock deals,
26 including deals involving QBIO and QBAK. The United States expects that Forster
27 would testify that he was involved in the QBIO and QBAK deals, both were promoted
28

                                                4
                                                                                    18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 187 Filed 10/04/19 PageID.672 Page 5 of 7



 1 on TheMoneyStreet.com, and participants in the deals were highly successful at
 2 pumping the price of the stocks and generated substantial profits from doing so.
 3         Exhibit 12 is a transcript of a portion of a consensually recorded telephone call
 4 between Hackett and Forster. The two discussed email and internet promotion tools to
 5 pump ASNT stock and how effective these tools are, including how much money they
 6 recently have made through the use of these tools on other deals. The United States
 7 expects that Forster would testify that he has used email and internet promotion tools in
 8 connection with other deals.
 9         Exhibits 13 - 18 are transcripts of portions of consensually recorded telephone
10 calls between Hackett and Forster. During the calls, Hackett and Forster talked about
11 the contours of an undercover agent’s broker network that could be used to dump, or
12 possibly dump, Hackett’s ASNT. Forster and Hackett discussed the broker network,
13 and how it worked, in connection with ASNT and at least two other deals, DAVC and
14 WRIT. Exhibit 16 also contains discussion of an email and internet promotion tool that
15 Hackett used to pump ASNT, the fact that Hackett had prepaid for a promotional email
16 campaign and offered these services to Forster, if desired. The United States expects
17 that Forster would explain to the jury the meaning of the terminology used in these calls
18 and testify about his experience with the individuals who offered this particular email
19 and internet promotional tool.
20         Exhibit 19 is a transcript of a portion of a consensually recorded telephone call
21 between Hackett and Forster. During the call, Hackett and Forster discussed email and
22 internet promotion tools to pump ASNT stock, and Hackett made reference to the deal
23 (“a medical deal”) that the tool was promoting the day of the conversation. The United
24 States expects that Forster would testify, consistently with the above, that he has used
25 email and internet promotion tools in connection with other deals.
26 C.      Evidence Surrounding Hackett’s Prior Use of Boiler Rooms on Other Deals
27         The United States seeks to present evidence of Hackett’s prior use of boiler rooms
28 on deals other than ASNT. As discussed in the Initial In Limine Motions, this evidence

                                                5
                                                                                    18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 187 Filed 10/04/19 PageID.673 Page 6 of 7



 1 should be admitted under FRE 404(b). Key examples of this evidence are attached as
 2 Exhibit 20, which consists of a number of invoices that a Boiler Room Operator sent
 3 to Hackett’s Boiler Room Broker. The broker used these invoices to seek compensation
 4 from Hackett. The Boiler Room Broker (who pleaded guilty earlier this year in another
 5 case filed under seal in another district) is expected to testify at trial, and has identified
 6 a number of deals that he/she promoted through boiler rooms at Hackett’s request. In
 7 addition to ASNT, these include the following tickers: BMXI, CHZP, GVCL, ITMC,
 8 LBTD, ODYY, QBIO, TLNUF, and VIVK. The Boiler Room Broker will also
 9 identified an individual (the “Boiler Room Operator”) that she engaged to pump these
10 stocks. Hackett usually paid the Boiler Room Broker 50% of the amounts that investors
11 identified through the Boiler Rooms invested in ASNT.
12         The Boiler Room Operator (who also pleaded guilty earlier this year in another
13 case filed under seal in another district) is also a likely Government witness at trial.
14 He/she is expected to testify that the boiler room pumped each of the foregoing stocks;
15 his/her boiler room did so through false and misleading statements and omissions to
16 investors; his/her boiler room has had a consistent practice of making such false and
17 misleading statements and omissions to investors since its inception; and based on his
18 experience, his boiler room is very similar to all other boiler rooms of which he is aware.
19 The Boiler Room Broker usually paid the Boiler Room Operator 35% of the amounts
20 that investors identified through the Boiler Rooms invested in ASNT stock.
21
22
23
24
25
26
27
28

                                                  6
                                                                                        18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 187 Filed 10/04/19 PageID.674 Page 7 of 7



 1                                             IV
 2                                     CONCLUSION
 3        For the reasons stated above and in prior briefing, the United States respectfully
 4 requests that this Court grant its Initial In Limine Motions.
 5        DATED: October 4, 2019.
 6                                                  Respectfully submitted,
 7                                                  ROBERT S. BREWER, JR.
                                                    United States Attorney
 8
                                                    /s/ Aaron P. Arnzen
 9                                                  AARON P. ARNZEN
                                                    ANDREW J. GALVIN
10                                                  Assistant U.S. Attorneys
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                                                                                   18CR3072-BTM
